Mr. Chief Justice Cartter
delivered the opinion of the court.
The chief questions involved in this appeal are whether, ■ in this District, a widow’s dower before assignment can be sold for the satisfaction of creditors, and whether the costs of all permanent improvements before assignment of dower should not be charged to the heir.' We are of opinion that both thesé questions should be resolved in favor of the appellant; the decree appealed from is therefore reversed, and the cause remanded to ’ the court below with directions to recommit the cause to the auditor with instructions to charge the cost of all permanent improvements to the heir, and to re-examine his account on the other points excepted to and which were overruled in the court below.